        Case 2:16-bk-23679-SK                   Doc 587-3 Filed 10/22/19 Entered 10/22/19 11:12:26                                        Desc
                                                   Proof of Service Page 1 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1999 Avenue of the Stars, Suite 1400, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify):

    • Notice of Motion and Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362 (with Supporting
      Declarations and Memorandum of Law in Support of Motion of Federal Insurance Company for Order Regarding
      Settlement of Abandoned Claim of Debtor)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 22, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 22, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 22, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 22, 2019 Tracy Southwell                                                               /s/ Tracy Southwell
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:16-bk-23679-SK       Doc 587-3 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                                      Proof of Service Page 2 of 3



                               In re Associated Third Party Administrators

                                         Case No. 2:16-bk-23679

                                     VIA OVERNIGHT DELIVERY

Honorable Sandra R. Klein
United States Bankruptcy Court
255 E. Temple Street, Suite 1582
Los Angeles, CA 90012
                                           SERVED VIA NEF

   •    Todd M Arnold tma@lnbyb.com
   •    Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
   •    Ron Bender rb@lnbyb.com
   •    Stuart E Bernsen bernsen.stuart@pbgc.gov, efile@pbgc.gov
   •    Karl E Block kblock@loeb.com,
        jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
   •    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
   •    Lynn Brown notices@becket-lee.com
   •    Martin G Bunin , melanie.mizrahie@alston.com
   •    Martin G Bunin mbunin@farrellfritz.com, melanie.mizrahie@alston.com
   •    Bradley C Carroll bcarroll@downeybrand.com, tlenz@downeybrand.com
   •    Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
   •    Jennifer Witherell Crastz jcrastz@hrhlaw.com
   •    Ronald Dean rdean@74erisa.com, rdean@igc.org
   •    Richard K Diamond (TR) RKDTrustee@dgdk.com,
        rdiamond@ecf.axosfs.com;DanningGill@Gmail.com (CHAPTER 7 TRUSTEE)
   •    Jonathan R Doolittle jdoolittle@reedsmith.com, bgonshorowski@reedsmith.com
   •    Jamie P Dreher jdreher@downeybrand.com,
        mfrazier@downeybrand.com;courtfilings@downeybrand.com
   •    Richard W Esterkin richard.esterkin@morganlewis.com
   •    Edward M Fox emfox@seyfarth.com
   •    Luis A Garcia garcia.luis.a@dol.gov
   •    Bernard R Given bgiven@loeb.com,
        mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
   •    Michael I. Gottfried mgottfried@lgbfirm.com,
        srichmond@lgbfirm.com;vrichmond@lgbfirm.com;avedrova@lgbfirm.com
   •    Steven T Gubner sgubner@bg.law, ecf@bg.law
   •    Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
   •    Brian T Harvey bharvey@buchalter.com, IFS_filing@buchalter.com;dbodkin@buchalter.com
   •    Mickee Hennessy mhennessy@westermanllp.com
   •    Catherine Holzhauser cholzhauser@beesontayer.com, nmounir@beesontayer.com
   •    Jacqueline L James jjames@hrhlaw.com
   •    Gary M Kaplan gkaplan@fbm.com
   •    Eve H Karasik ehk@lnbyb.com
   •    Howard Kollitz HKollitz@DGDK.Com, DanningGill@gmail.com;hkollitz@ecf.inforuptcy.com
   •    Jason B Komorsky ecf@bg.law, jkomorsky@bg.law
   •    Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Case 2:16-bk-23679-SK     Doc 587-3 Filed 10/22/19 Entered 10/22/19 11:12:26       Desc
                                    Proof of Service Page 3 of 3



   •    Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
   •    Allison R Lemeshewsky allison@MwcandAssociates.com,
        luisa@MwcandAssociates.com;jason@MwcandAssociates.com;mwccoast@aol.com
   •    Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
   •    Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
   •    Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
   •    Thor D McLaughlin tmclaughlin@allenmatkins.com, igold@allenmatkins.com
   •    Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   •    Elaine Nguyen elainevnguyen@gmail.com
   •    Walter K Oetzell woetzell@dgdk.com, DanningGill@gmail.com;woetzell@ecf.inforuptcy.com
   •    Renee M Parker renee.parker@mtglawfirm.com, bknotice@earthlink.net
   •    George R Pitts gpitts@rubinrudman.com, cgrant@rubinrudman.com
   •    Kelly L Pope kpope@downeybrand.com,
        mfrazier@downeybrand.com;courtfilings@downeybrand.com
   •    Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
   •    Russell H Rapoport rrapoport@mbnlawyers.com, aacosta@mbnlawyers.com
   •    Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   •    Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
   •    Kenneth D Schnur kenneth.schnur@kts-law.com, anastasia.mogilevsky@kts-law.com
   •    Susan K Seflin sseflin@bg.law
   •    James R Selth jim@wsrlaw.net,
        jselth@yahoo.com;brian@wsrlaw.net;gabby@wsrlaw.net;vinnet@ecf.inforuptcy.com
   •    Zev Shechtman zshechtman@dgdk.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
   •    Sonia Singh ss@dgdk.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
   •    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
   •    Michele R Stafford mstafford@sjlawcorp.com, collections@sjlawcorp.com
   •    Nicholas Starkman nstarkman@wkclegal.com, syoung@wkclegal.com
   •    Nicola G Suglia nsuglia@fleischerlaw.com
   •    David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFide
        lson@ecf.inforuptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
   •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   •    Aaron E de Leest aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com


                                       SERVED VIA U.S. MAIL

Attorneys for Operating Engineers Local 501        Attorneys for Management Applied
Security Fund                                      Programming Inc. dba Benefit
Weinberg, Roger & Rosenfeld                        Programs Administration
Attn: Linda Baldwin Jones, Roberta D. Perkins      Wilson, Elser, Moskowitz, Edelman & Dicker LLP
1001 Marina Village Parkway, Suite 200             Attn: Robert Anderson
Alameda, CA 94501                                  555 S. Flower Street, Suite 2900
                                                   Los Angeles, CA 90071
